Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

          This office action is in response to communication filed 8/31/22. 
Response to Amendment
         The examiner acknowledges the amendment of claims 1,4-9,11-15,17,19,20, the addition of claims 21-23 and the cancellation of claims 2-3 and 16.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-15 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneifl et al. Nagase et al. US Patent Application Publication 20210354537 in view of Rutledge et al.  US Patent Application Publication 20100102943.

	Regarding claim 1,4, Kneifl et al. teaches a system for a vehicle comprising:
	      an accessory (cover) positioned along the vehicle (paragraph 041);
	a capacitive touch sensor in communication with the accessory, wherein the capacitive touch sensor triggers activation of the accessary based on a user contacting the sensor (paragraph 08,063). Kneifl teaches the control module (21) is integrated in the top edge of the cargo box (fig. 1) and include the touch sensor (paragraph 062-063). Kneifl et al. is silent on teaching the touch sensor communicates wirelessly. Rutledge in an analogous art teaches a touch sensor communicate wirelessly as an alternative to wired communication and the touch sensor sends a wireless signal to the accessary to activate the accessory (paragraph 019,020). 
	It would have been obvious to one of ordinary skill in the art to modify the system of Kneifl et al as disclosed by Rutledge because such modification allows the system to be easily installed without running wires. 
          Regarding claim 5,  Kneifl teaches  the accessory is a tonneau cover disposed over a top edge of the cargo box, and the capacitive touch sensor  sends a signal to an actuator of the tonneau cover to move the tonneau cover between an open position and a closed position (paragraph 05-06,08,059) but is silent on teaching the touch sensor communicates wirelessly. Rutledge in an analogous art teaches a touch sensor communicate wirelessly as an alternative to wired communication and the touch sensor sends a wireless signal to the accessary to activate the accessory (paragraph 019,020). 

       It would have been obvious to one of ordinary skill in the art to modify the system of Kneifl et al as disclosed by Rutledge because such modification allows the system to be easily installed without running wires. 

         Regarding claim 6, Kneifl  teaches the accessory is a tailgate at least partially enclosing the cargo box, and the sensor sends a signal to an actuator of the tailgate to move the tailgate between an open position and a closed position (06,7,046-047) but is silent on teaching the touch sensor communicates wirelessly. Rutledge in an analogous art teaches a touch sensor communicate wirelessly as an alternative to wired communication and the touch sensor sends a wireless signal to the accessary to activate the accessory (paragraph 019,020). 

       It would have been obvious to one of ordinary skill in the art to modify the system of Kneifl et al as disclosed by Rutledge because such modification allows the system to be easily installed without running wires. 

      Regarding claim 7, Kneifl teaches the sensor receives a contactless input from an external source when the external source is within a defined proximity to the sensor (paragraph 059-060).
        Regarding claim 8, Kneifl  teaches upon receiving the contactless input, the sensor activates the accessory (paragraph 059-060).
      Regarding claim 9, Kneifl teaches the external source is a fob that sensed a signal to the proximity sensor, when entering the defined proximity, thereby triggering the proximity sensor to activate light of the vehicle (paragraph 058, 059).
       Regarding claim 10, Kneifl teaches the accessory is a tailgate at least partially enclosing the cargo box, a tonneau cover disposed over at least a portion of the cargo box (paragraph 040). 
          Regarding claim 11, Kneifl teaches the proximity sensor is located on a tailgate of the vehicle (the control module (21) is integrated in the top edge of the cargo box (fig. 1) and include the proximity sensor (paragraph 062-063).
     Regarding claim 12, Kneifl teaches the light is located within an inner area of the cargo box, and the proximity sensor activates the light to illuminate the inner area of the cargo box (paragraph 07,058).
        Regarding claim 13, Kneifl teaches the accessory include a receiver that receives a signal from the capacitive touch sensor based on the input from the external source (paragraph 063).
       Regarding claim 14, Kneifl teaches the external source is a vehicle key fob or cellular device (paragraph 062).
       Regarding claim 15, Kneifl teaches the capacitive touch sensor controls movement of the tonneau cover between the open position and the closed positioned based upon a user physically contacting the capacitive touch sensor (paragraph 05-06,08,059) but is silent on teaching the touch sensor communicates wirelessly. Rutledge in an analogous art teaches a touch sensor communicate wirelessly as an alternative to wired communication and the touch sensor sends a wireless signal to the accessary to activate the accessory (paragraph 019,020). 

       It would have been obvious to one of ordinary skill in the art to modify the system of Kneifl et al as disclosed by Rutledge because such modification allows the system to be easily installed without running wires. 
       Regarding claim 17, Kneifl teaches system is free of any wiring running between the capacitive sensor and the accessory. Rutledge in an analogous art teaches a touch sensor communicate wirelessly as an alternative to wired communication and the touch sensor sends a wireless signal to the accessary to activate the accessory (paragraph 019,020). 
       It would have been obvious to one of ordinary skill in the art to modify the system of Kneifl et al as disclosed by Rutledge because such modification allows the system to be easily installed without running wires. 
	Regarding claim 18, Kneifl teaches the accessory is a tonneau cover disposed over a top edge of the cargo box, and the sensor is integrated directly into the tonneau cover to activate movement of the tonneau cover (paragraph 059, 069). but is silent on teaching the touch sensor communicates wirelessly. Rutledge in an analogous art teaches a touch sensor communicate wirelessly as an alternative to wired communication and the touch sensor sends a wireless signal to the accessary to activate the accessory (paragraph 019,020). 

       It would have been obvious to one of ordinary skill in the art to modify the system of Kneifl et al as disclosed by Rutledge because such modification allows the system to be easily installed without running wires. 
         Regarding claim 19, Kneifl teaches a system for a vehicle having a cargo box at least partially
enclosed by a tailgate, the system comprising:
(a) a tonneau cover disposed over a top edge of the cargo box, the tailgate, or both (paragraph 05-06,08,059);
(b) lights located along an exterior of the cargo box, an interior of the cargo box, or
Both (paragraph 07,058);
(c) a first capacitive touch sensor integrated directly into the tonneau cover in communication with the actuator of the tonneau cover that actuates the tonneau between an open and a closed position based upon a user  contacting the first capacitive touch sensor (paragraph 05-06,08,059);

 (d) a second capacitive touch sensor located on the cargo box or the tailgate in
wireless communication with  the actuator of the tailgate to actuate the tailgate
between an open position and a closed position, or vice versa based on a user contacting the second capacitive tock sensor (the system includes multiple capacitive touch sensors, paragraph 08, 064) and
a sensor located on the cargo box, the tailgate, or the tonneau cover
in  communication with a light of the vehicle to illuminate the light based upon  a signal received from a fob when the fob enters a defined proximity circle  around the vehicle (paragraph 07,058). Kneifl et al. is silent on teaching the touch sensor communicates wirelessly. Rutledge in an analogous art teaches a touch sensor communicate wirelessly as an alternative to wired communication and the touch sensor sends a wireless signal to the accessary to activate the accessory (paragraph 019,020). 
	It would have been obvious to one of ordinary skill in the art to modify the system of Kneifl et al as disclosed by Rutledge because such modification allows the system to be easily installed without running wires. 
        Regarding claim 20, Kneifel teaches the first and the second capacitive  touch sensors actuate both the tonneau cover and the tailgate  (paragraph 06,7-8,046-047,059). 

     Regarding claim 21, Kneifl teaches the light is located within an inner area of the cargo box (paragraph 07,058).
     Regarding claim 22, Kneifl teaches the second capacitive touch sensor is integrated in a bed cap located along the top edge of the cargo box (the control module (21) is integrated in the top edge of the cargo box (fig. 1) and include the proximity sensor (paragraph 062-063). Kneifl teaches the system includes multiple capacitive touch sensors (paragraph 08, 064).
    Regarding claim 23, Kneifl teaches facilitates incremental movement of the tonneau cover between the open position and the closed position (paragraph 05-06,08,059).

Conclusion











 

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683